Title: Memorial from Great Egg Harbor, New Jersey, 15 December 1803
From: Steelman, James and Others
To: Jefferson, Thomas


               
                  To Thomas Jefferson Esqr. President of the United States of America
                     
                  State of New-JerseyGreat-Egg-Harbour Gloucester CountyDecember 15th. 1803
               
               We the Inhabitants of Great Egg Harbour in the County & state aforesaid do beg leave to Recommend to your Excellency Joseph Winner as a Suitable person to be appointed Collector of the port of Great Egg-Harbour in the Room of Alexander Freeland Esqr the present Collector
               He the said Joseph Winner is Competent in his Literary Capacity to perform all the Duties of the office that may legally be required of him.
               We have been personally acquainted with him a number of years and we have never Knew him guilty of any Mal-conduct, fraudulent or deceptive practices whatever but he has allways Maintained and supported a firm and Respectable Character. & &c
               
                  David Mason—
                  James Steelman Capt. 
                  John Holmes—Cptn.
                  Abner Doughty
                  John Price—Cptn.
                  
                  Obediah Reed—Senior Capt.
                  Levi Rogers Esqr.
                  Jonas Adams
                  Clement Ireland Captn.
                  Jos. Sharp
                  William Read
               
            